Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9-13 and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/21/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5-8, and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant’s original detailed disclosure does not mention three sections of the protrusions.  Each of the protrusions disclosed is formed integrally and form one continuous section.  Also, none of the protrusions is connected to the gear, as recited in the last line of claim 1.  Therefore, the subject matter of claim 1 is not supported by applicant’s original disclosure.
Regarding claim 5, Applicant claims a hard layer having a hole and the soft layer embedded into the hole.  However, claim 5 depends from claim 1, which recites protrusions that are T-shaped, Y-shaped, or bard shaped.  Applicant’s detailed disclosure does not describe an embodiment that includes both T-shaped, Y=shaped or barb shaped protrusions in combination with holes in the hard layer.  These structures are separate and distinct embodiments that are not taught in combination.  Therefore, claim 5 recites a hybrid of distinct embodiments that applicant has not taught. 
Claims 1, 3, 5-8, and 14-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, last three lines, applicant claims that each protrusion includes three sections.  However, applicant’s detailed disclosure does not describe protrusions having three sections, so this limitation is unclear in light of applicant’s detailed disclosure.  In lines 11-12 (the last two lines) of claim 1, applicant claims that “only one of the three sections is connected to the gear”.  However, the protrusions are part of the belt, not the gear.  Also, the inner surface of the hard layer contacts the gear, whereas the protrusions are positioned on the outer surface of the hard layer, spaced from the gear.  Therefore, it is not clear what applicant means by “only one of the three sections is connected to the gear”.
In claim 5, applicant claims a hole in the hard layer with the soft layer embedded into the hole in combination with protrusions that are Y-shaped, T-shaped or barb-shaped.  This is an improper hybrid of separate embodiments that applicant has not disclosed as being combined.
Claim 16 improperly depends from cancelled claim 4.  For the purpose of this Office Action, it is assumed that claim 16 should depend from claim 1, but correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Qian (PGPub 2015/0257622) in view of Lussier et al. (USPN 10,730,572) and Edwards (USPN 5,368,376).
Regarding claim 1, Qian teaches a surface cleaning robot 100, comprising: a body 102, wherein: a walking unit is provided at the bottom of the body, the walking unit including a track 902 (see Figure 24, para [0088] and [0089], and a gear 906 driving the track; the track includes a hard layer in the inner ring engaging with the gear and a soft layer in the outer ring contacting a cleaning surface (described in para [0089], lines 1-11); and the hard layer and the soft layer are nested (inner layer within outer layer) and combined as a whole (into a single integral track).  
Qian is silent regarding protrusions, projecting away from the gear, on the outer side of the hard layer and embedded in the soft layer.  
Lussier teaches a track having layers 105l-105z having harder and softer layers (of varying hardness; see col. 13, lines 17-26).  Protrusions on a particular layer 1605 (seen in Figure 16) are embedded in an adjacent layer through a wave-shaped interface (see Figure 16; layer 1605 has a wave-shaped outer side that is covered by at least one different layer on its outer side; the lower part of the track structure shown in Figure 16 corresponds to the outer side of the track) and protrusions so the hard and soft layers are nested with each other.  Lussier teaches that an interface between different layers of the track are configured such that, in addition to following the curved or wave shape of the neighboring layer, protrusions in the form of a ridge or fishtail (1720 in Figure 17A; 1740 in Figure 17B; see col. 26, lines 25-35) may be included.  Lussier also teaches that “[g]eometric details omitted from many of the embodiments discussed above may be included in the zones 105(1)-105(z) to implement such a mechanical interlock relationship” and “[v]arious other mechanical arrangements are possible” (col. 26, lines 33-35).  
Edward teaches a molded track structure 11 including layers with different material characteristics that are interlocked together.  Rail blocks 17, 18, on an inner surface of the track 11 are interlocked with a drive belt portion 13 by T-shaped protrusions (see Figure 7B, col. 5, line 68-col. 6, line 12), where only the base of the T-shape is connected to the inner track portion (the body of the rail block 17, 18) to positively lock respective rail blocks into fixed positions with respect to the belt 13.
It would have been obvious to one of ordinary skill in the art to provide protrusions projecting into outwardly from the hard layer into the soft layer of Qian, as taught by Lussier, in order to provide a mechanically interlocked, more secure connection between the layers. It would have been obvious to one of ordinary skill in the art to form the mechanical interlock between the layers in the form of a simple geometric shape, such as a T-shape or Y-shape, in view of the teaching of Lussier and specifically taught by Edwards, in order to positively lock the hard and soft layers for a more secure connection between the track layers. 
Regarding claim 3, the hard layer (inner layer of the track) taught by Qian is engaged with the gear 904.  
Regarding claim 5, Lussier teaches an interlocking structure between layers of the track including holes in which the neighboring layer is embedded (see col. 26, lines 14-16).  It would have been obvious to one of ordinary skill in the art to provide the harder track layer of Qian with holes in which the softer layer is nested, in view of the teaching of Lussier, in order to provide better adhesion between the layers.
	Regarding claim 6, Qian teaches two semi-shells (cover 108 and base 110) that are fastened to each other are provided outside the track; and a reducer (see para [0088], line 7) is provided between a driving motor and the gear (described in detail with respect to Figures 20-22).  
Regarding claims 7 and 8, Lussier teaches inner and outer layers of track materials including thermoplastic polyurethane rubber (see col. 16, lines 32-36; the term “elastomer” is used interchangeably with the term “rubber”) and nylon fibers (col. 17, lines 59-66).  It would have been obvious to one of ordinary skill in the art to construct inner and/or outer layers of the elastomeric track of Qian from a thermoplastic polyurethane rubber or with nylon fibers, as taught by Lussier, in order to achieve acceptable traction, wear, and abrasion resistance.
Regarding claims 14-17, Qian teaches two semi-shells (cover 108 and base 110) provided on the outside of the track, that are fastened to each other, and a reducer (see para [0088], line 7) provided between a driving motor and the gear (described in detail with respect to Figures 20-22).  

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5-8, and 14-17 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Edwards reference is now relied upon to teach at least a T-shaped interlock between layers of a track in order to provide a positive lock for a more secure connection between the layers.  Therefore, the claims are not believed to be allowable over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611